DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 and 21-25 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 21-24 (newly added) in the reply filed on January 5, 2021, is acknowledged.

Non-elected claims 16-20 have been cancelled.

Newly submitted claim 25 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 25 is directed to a different invention from the elected claims.  Claim 25 recites that a computer generated mask layout includes “the two patterns in a second direction crossing the first direction”.  This would produce a different pattern than that of claims 1-15 and 21-24 where all the patterns are aligned.
Accordingly, claim 25 is withdrawn from consideration as being directed to a non-elected invention as Group I, claims 1-15 and 21-24 has been elected.  
Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21, line 9, appears that it should be “a second pattern extending in the first direction”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 recite that the sub-resolution patterns are extended in a first direction “disposed between an end of the first pattern and an end of the second pattern” which is indefinite.  The figures and specification appear to indicate that the sub-resolution patterns are inserted in the middle of the pattern.
Claims 1 and 21 recite that “at least a center of the sub-resolution pattern” is not formed as part of the resist pattern which is indefinite.  It is not clear what “center” refers to as there is a width and length to the pattern.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 2007/0128525).
Wallace teaches using sub-resolution features in photolithography.  Figure 2 depicts several patterns parallel to one another and of the same width (claim 2).  Figure 2 depicts features 31-39 which are sub-resolution features inserted into patterns.  The features are narrower than the pattern (paragraph 0028) (claim 1).  The sub-resolution features are inserted into the length of the pattern (Figure 2) (claim 3).  As seen in the figures, the sub-resolution features are in the same direction as the pattern (claim 4).  While these features can be used on any mask (such as claims 9 and 10), Figure 8 and paragraph 0052 give an example of a mask used with ArF excimer laser light (claims 6-8).  Paragraph 0037 teaches that the sub-resolution pattern may be 20 nm wide). (claim 7)  Paragraph 0049 teaches that the dimensions do not need to be restricted.  Claim 8 teaches a length of the sub-resolution feature which can be determined without undue 
Therefore, it would have been obvious to one of ordinary skill in the art to have used sub-resolution features in mask patterns because Wallace teaches that such patterns produce improved patterns.

Claims 15 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace as applied to claims 1-14 above, and further in view of Chang (US 2020/0098545)
The teachings of Wallace have been discussed above.  Wallace does not teach the use of dummy patterns.  This is taught by Chang.
Chang teaches a process of using dummy patterns inserted in between patterns to improve lithography (claims 15 and 21-24).  Paragraph 0031 teaches the use of dummy patterns.  Paragraph 0032 teaches inserted the dummy pattern sin between the patterns.  Paragraph 0035 and Figure 7A teach that the dummy patterns can be the same size as the patterns 304.  It is also taught that the dummy patterns can be of different size or shape as needed.  Paragraph 0036 teaches that the dummy features are sub-resolution so they will not be resolved during exposure.  
Therefore, it would have been obvious to one of ordinary skill in the art to have used dummy features in the mask patterns of Wallace because Chang teaches that dummy patterns produce improved final features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taoka (US 2009/0061362) teaches a process of segmenting pattern data (paragraph 0037 and Figure 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383.  The examiner can normally be reached on Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


								/Kathleen Duda/

KATHLEEN DUDA
Primary Patent Examiner
Art Unit 1737